DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
Examiner acknowledges applicants’ reply dated December 18, 2020, including arguments and amendments.

Claims 1 – 20 remain pending.

Allowable Subject Matter
Claims 2, 11, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claims 1, 3 – 10, and 12 – 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schreter, et al., U.S. PG-Pub. No. 2016/0147448 (hereafter, “Schreter”).

As to Claim 1, Schreter discloses: a system, comprising:
at least one data processor; and at least one memory storing instructions which, when executed by the at least one data processor ([0010], referring to the system being performed by a computer including one or more data processors and memory coupled to the data processors), cause operations comprising:
accessing a multi-version concurrency control block providing row state for a block of rows in a table of a database, the multi-version concurrency control block including a header portion and a data portion, the header portion including a type indicator indicating whether all of the rows of the block are visible to a plurality of threads at a database management system or invisible to the plurality of threads at the database management system ([0033], referring to MVCC storing data for rows within main store 210, including row visibility information; [0044], referring to the MVCC data blocks having a header 810, and the header including a generic block header in a first portion 812, the generic block header including block type; and [0045], “Stub blocks can include STUB_CTS, STUB_DTS, and STUB_RESERVED and can, for example, be 32 bytes and they can act as place holders from the garbage collected range (i.e. the range of rows are fully visible/invisible).”).

As to Claim 3, Schreter discloses: changing the type indicator from the row state vector type representation or the list type representation to the visible type ([0059], referring to row state vector and visibility).

As to Claim 4, Schreter discloses: when the visible type indication is present in the header portion, the data portion is empty, and wherein when the row state vector type representation or the list type representation are present, the data portion includes the row state for each row in the block at the table of the database ([0035], “Each fragment will have its own set of MVCC pages which are hosting the MVCC blocks that stores the (row state or timestamp information) metadata used for determining visibility of the rows. MVCC data is the metadata stored along with the actual columns data for determining the visibility of the row”).

As to Claim 5, Schreter discloses: changing the type indicator from an invisible type indicating all of the rows of the block are invisible to the plurality of thread to a row state vector type representation or a list type representation for the row state of each of the plurality of rows in the table of the database ([0035], “Each fragment will have its own set of MVCC pages which are hosting the MVCC blocks that stores the (row state or timestamp information) metadata used for determining visibility of the rows. MVCC data is the metadata stored along with the actual columns data for determining the visibility of the row”).

As to Claim 6, Schreter discloses: changing the type indicator from the row state vector type representation or the list type representation to the invisible type ([0059], “The first block 1530 comprises a row state vector 1535 that characterizes the particular state for the row (which in this case shows as visible). Thereafter, the insertion is completed and a CTS vector 1545 in a linked second block 1540 is updated with a timestamp that corresponds to the time at which the insertion operation was committed and then the row state in the row state vector 1535 is updated to reflect same.”).

As to Claim 7, Schreter discloses: accessing comprises a write to the multi-version concurrency control block, the write performed under a lock to inhibit changes to the multi-version concurrency control block ([0062], “Once all the transactions associated with 1024 rows are committed, postcommitted and cleanedup then the timestamp lock can be replaced with a stub block.”).

As to Claim 8, Schreter discloses: accessing a plurality of multi-version concurrency control blocks, each of the multi-version concurrency control blocks mapped to a corresponding set of rows in the table of the database ([0035], “Each fragment will have its own set of MVCC pages which are hosting the MVCC blocks that stores the (row state or timestamp information) metadata used for determining visibility of the rows.”), a first multi-version concurrency control block having a visible type, a second multi-version concurrency control block having an invisible type, and a third multi-version concurrency control block having a list type or a row state vector type ([0035], referring to MVCC indicating visibility/invisibility and [0047], referring to vector state).

As to Claim 9, Schreter discloses: iterating over the plurality of multi-version concurrency control blocks ([0004], referring to the system performing its steps iteratively) to obtain to obtain the row state of the corresponding set of rows in the table of the database ([0033], referring to MVCC storing row metadata),
wherein a row state accessor reads, as part of the iteration, a first header portion of the first multi-version concurrency control block to determine the row state as being the visible type without reading a first data portion of the first multi-version concurrency control block ([0033], referring to the MVCC storing metadata, not data),
[0033], referring to the MVCC storing metadata, not data), and
wherein the row state accessor reads, as part of the iteration, a third header portion of the third multi-version concurrency control block, and when the third header portion indicates the list type or the row state vector type, further reading the third data portion of the third multi-version concurrency control block to determine the row state ([0047], “The index structure can use versioned vectors [Header, Versioned data object] with additional logic in APIs that can store the MVCC information. This index structure can be used to retrieve the MVCC block information for the given RowPos.”).

As to Claim 10, Schreter discloses: a method comprising: accessing a multi-version concurrency control block providing row state for a block of rows in a table of a database, the multi-version concurrency control block including a header portion and a data portion, the header portion including a type indicator indicating whether all of the rows of the block are visible to a plurality of threads at a database management system or invisible to the plurality of threads at the database management system ([0033], referring to MVCC storing data for rows within main store 210, including row visibility information; [0044], referring to the MVCC data blocks having a header 810, and the header including a generic block header in a first portion 812, the generic block header including block type; and [0045], “Stub blocks can include STUB_CTS, STUB_DTS, and STUB_RESERVED and can, for example, be 32 bytes and they can act as place holders from the garbage collected range (i.e. the range of rows are fully visible/invisible).”).

Claim 12, Schreter discloses: changing the type indicator from the row state vector type representation or the list type representation to the visible type ([0059], referring to row state vector and visibility).

As to Claim 13, Schreter discloses: wherein when the visible type indication is present in the header portion, the data portion is empty, and wherein when the row state vector type representation or the list type representation are present, the data portion includes the row state for each row in the block at the table of the database ([0035], “Each fragment will have its own set of MVCC pages which are hosting the MVCC blocks that stores the (row state or timestamp information) metadata used for determining visibility of the rows. MVCC data is the metadata stored along with the actual columns data for determining the visibility of the row”).

As to Claim 14, Schreter discloses: changing the type indicator from an invisible type indicating all of the rows of the block are invisible to the plurality of thread to a row state vector type representation or a list type representation for the row state of each of the plurality of rows in the table of the database ([0035], “Each fragment will have its own set of MVCC pages which are hosting the MVCC blocks that stores the (row state or timestamp information) metadata used for determining visibility of the rows. MVCC data is the metadata stored along with the actual columns data for determining the visibility of the row”).

As to Claim 15, Schreter discloses: changing the type indicator from the row state vector type representation or the list type representation to the invisible type ([0059], “The first block 1530 comprises a row state vector 1535 that characterizes the particular state for the row (which in this case shows as visible). Thereafter, the insertion is completed and a CTS vector 1545 in a linked second block 1540 is updated with a timestamp that corresponds to the time at which the insertion operation was committed and then the row state in the row state vector 1535 is updated to reflect same.”).

As to Claim 16, Schreter discloses: wherein the accessing comprises a write to the multi-version concurrency control block, the write performed under a lock to inhibit changes to the multi- version concurrency control block ([0062], “Once all the transactions associated with 1024 rows are committed, postcommitted and cleanedup then the timestamp lock can be replaced with a stub block.”).

As to Claim 17, Schreter discloses: wherein the accessing further comprises: accessing a plurality of multi-version concurrency control blocks, each of the multi-version concurrency control blocks mapped to a corresponding set of rows in the table of the database ([0035], “Each fragment will have its own set of MVCC pages which are hosting the MVCC blocks that stores the (row state or timestamp information) metadata used for determining visibility of the rows.”), a first multi-version concurrency control block having a visible type, a second multi-version concurrency control block having an invisible type, and a third multi-version concurrency control block having a list type or a row state vector type ([0035], referring to MVCC indicating visibility/invisibility and [0047], referring to vector state).

As to Claim 18, Schreter discloses: iterating over the plurality of multi-version concurrency control blocks ([0004], referring to the system performing its steps iteratively) to obtain to obtain the row state of the corresponding set of rows in the table of the database ([0033], referring to MVCC storing row metadata),
[0033], referring to the MVCC storing metadata, not data),
wherein the row state accessor reads, as part of the iteration, a second header portion of the second multi-version concurrency control block to determine the row state as being the invisible type without reading a second data portion of the second multi-version concurrency control block ([0033], referring to the MVCC storing metadata, not data), and
wherein the row state accessor reads, as part of the iteration, a third header portion of the third multi-version concurrency control block, and when the third header portion indicates the list type or the row state vector type, further reading the third data portion of the third multi- version concurrency control block to determine the row state ([0047], “The index structure can use versioned vectors [Header, Versioned data object] with additional logic in APIs that can store the MVCC information. This index structure can be used to retrieve the MVCC block information for the given RowPos.”).

As to Claim 19, Schreter discloses: a non-transitory computer-readable medium including instructions which, when executed by the at least one data processor ([0010], referring to the system being performed by a computer including one or more data processors and memory coupled to the data processors), causing operations comprising:
accessing a multi-version concurrency control block providing row state for a block of rows in a table of a database, the multi-version concurrency control block including a header portion and a data portion, the header portion including a type indicator indicating whether all of the rows of the block are visible to a plurality of threads at a database [0033], referring to MVCC storing data for rows within main store 210, including row visibility information; [0044], referring to the MVCC data blocks having a header 810, and the header including a generic block header in a first portion 812, the generic block header including block type; and [0045], “Stub blocks can include STUB_CTS, STUB_DTS, and STUB_RESERVED and can, for example, be 32 bytes and they can act as place holders from the garbage collected range (i.e. the range of rows are fully visible/invisible).”).

Response to Arguments
Applicant's arguments filed December 18, 2020, have been fully considered but they are not persuasive. Accordingly, this action is made final.

Applicants argue that the disclosure of Schreter fails to adequately anticipate all of the limitations of representative independent claim 1. Examiner respectfully disagrees.

As can be seen in the detailed rejection above, Schreter discloses a multi-version control block including a header with a block type (Fig. 8, item 812, “BlockHeaderBase”, including “Block Type”). At [0045], Schreter discloses Stub blocks, which can include various types of blocks which are disclosed as indicating whether a range of rows are fully visible/invisible.

Applicants further argue that Schreter fails to adequately anticipate the limitations of amended claim 2 (and similarly amended claims 11 and 20). Examiner finds these arguments persuasive. The rejection of these particular claims under 35 USC 102(a)(1) over Schreter is hereby withdrawn. An updated search of the prior art did not result in .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIRAV K KHAKHAR whose telephone number is (571)270-1004.  The examiner can normally be reached on Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert W Beausoliel, Jr. can be reached on 571-272-3645.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/NIRAV K KHAKHAR/Examiner, Art Unit 2167  

/ROBERT W BEAUSOLIEL JR/Supervisory Patent Examiner, Art Unit 2167